Citation Nr: 1243722	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  96-15 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right hip disability as secondary to service-connected disabilities.

2.  Entitlement to a rating greater than 10 percent for service-connected left hip bursitis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to March 1, 1998.

(The issue of entitlement to payment or reimbursement of medical expenses incurred at Grandview Medical Center (and for treatment there by Lassiter Emergency Group) on June 18, 2010 is the subject of a separate decision under a different docket number).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from March to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by Regional Offices (ROs) of the Department of Veterans Affairs (VA).

In July 2005, the Board remanded the issue of entitlement to TDIU prior to March 1, 1998 for referral to the Director, Compensation and Pension Service for extraschedular consideration.  This claim was certified to the Board under Docket Number 96-15 444.  As addressed below, this claim remains in appellate status as the RO has failed to take action on this claim since the Board's July 2005 remand.

The RO has also certified for appeal the issues of entitlement to service connection for right hip disability as secondary to service-connected disabilities, and entitlement to a rating greater than 10 percent for service-connected left hip bursitis.  This appeal stemmed from an August 2009 RO rating decision.  This appeal was assigned Docket Number 10-14 968.  The Board has consolidated these appeals under the older docket number.

A review of the Virtual VA electronic records storage system does not reveal any pertinent documents not currently associated with the paper claims folder.

In a written statement received in July 2011, the Veteran appears to have raised a claim of entitlement to service connection for recurrent infections.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim which is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In July 2005, the Board remanded the issue of entitlement to TDIU prior to March 1, 1998 for referral to the Director, Compensation and Pension Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  The Board must remand this claim as the RO has not taken any steps to comply with the Board's prior remand directives.

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  This includes obtaining a medical opinion which is based on an accurate factual foundation, and provides a medical opinion which addresses all relevant facts and medical science.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Board also observes that, in evaluating a service-connected disability involving limitation of motion of a joint, VA must consider functional loss on use such as reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45.  See generally DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In March 2009, the Veteran was afforded VA examination to determine whether his current right hip disability was caused and/or aggravated by bilateral knee disabilities, status post total knee replacements for both knees.  The VA examiner provided a conclusory statement that a causal relationship could not be found due to "no supporting literature."  Notably, a VA examiner in September 2002 found that the Veteran's service-connected antalgic gait with right leg length discrepancy of 1.5 cm. caused left hip bursitis.  The Board finds that additional VA examination is required to discuss the significance, if any, of the Veteran's antalgic gait with right leg length discrepancy in causing or aggravating a current right hip disability.

Additionally, the Veteran has not been afforded a VA examination which evaluates the extent, if any, of his functional impairment of use of the left hip.  A May 2009 VA examination (with addendum in June 2009) did not provide range of motion findings for the left hip after repetitive testing.  Thus, the Veteran must be afforded appropriate examination to determine the overall severity of his service-connected left hip bursitis.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since March 15, 2010.

2.  Upon completion of the above, schedule the Veteran for appropriate examination by an orthopedic physician to determine the current nature and probable etiology of the current right hip disorders, and the current severity of service-connected left hip bursitis.  The claims folder contents must be made available for review by the examiner.  Following interview and examination of the Veteran as well as review of the claims folder, the examiner is requested to address the following:

	a) identify all current right hip disorders, including the clinical assessments of degenerative joint disease, bursitis and right hip pain due to meralgia paresthetica;

  b) for each right hip disorder identified, provide opinion as to whether it is at least as likely as not ((i.e., at least a 50 percent probability) that any current disorder of the right hip has been caused by service-connected bilateral total knee replacements with left hip bursitis; OR,

  c) whether it at least as likely as not (i.e., at least a 50 percent probability) that any current disorder of the right hip has been aggravated beyond the normal progress of the disorder by service-connected bilateral total knee replacements with left hip bursitis;

  d) provide range of motion findings for the left hip in extension, flexion, abduction (including the ability to cross legs) and rotation (including whether the leg can toe out more than 15 degrees); and

  e) evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the left hip joint?  If feasible the examiner should portray any additional functional limitation of the left hip due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file.
   
In providing these findings, the examiner is requested to consider the following:
* the Veteran's long-standing gait impairment due to service-connected right knee disability;
* a July 1995 private examination report (conducted for purposes of determining eligibility for disability benefits with the Social Security Administration) of bilateral hip pain;
* the history of left total knee replacement in January 1997;
* an August 20, 1997 VA clinic record noting the Veteran's report of right hip dislocation sensation;
* the September 2002 VA examiner opinion that the Veteran's service-connected antalgic gait with right leg length discrepancy of 1.5 cm. caused left hip bursitis;
* a January 9, 2003 VA clinic record noting painful right hip motion;
* the history of right knee total knee replacement on January 15, 2003;
* a February 2004 VA examination report diagnosing bilateral total knee arthroplasty with limited range of motion on the right as well as fatigue and pain on repeated use;
* a September 2008 magnetic resonance imaging (MRI) scan of the right hip; and
* a June 2009 VA clinic record assessment of right hip and thigh pain probably secondary to meralgia paresthetica.

3.  Submit this case to the Director, Compensation and Pension Service, for consideration of extraschedular TDIU prior to March 1, 1998.

4.  Prepare a rating decision implanting the determination of the Director, Compensation and Pension Service, on the matter of entitlement to extraschedular TDIU prior to March 1, 1998, and readjudicate the claims of entitlement to service connection for right hip disability and entitlement to a rating greater than 10 percent for left hip bursitis.  If any benefit sought on appeal remains denied, provide the Veteran and his representative an appropriate supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

